Exhibit 10.9







SUBSCRIPTION ESCROW AGREEMENT




Subscription Escrow Agreement (the “Escrow Agreement”) dated as of the effective
date (the “Effective Date”) set forth on Schedule 1 attached hereto (“Schedule
1”) by and among the corporation identified on Schedule 1 (the “Issuer”), the
limited liability company identified on Schedule 1 (the “Depositor”) and CSC
Trust Company of Delaware, as escrow agent hereunder (the “Escrow Agent”).




WHEREAS, the Issuer intends to offer and sell to investors in a private
placement offering (the “Offering”) a maximum of 7,000,000 (the “Maximum
Amount”) units of its securities (the “Units”), at a purchase price of $0.50 per
Unit (the “Purchase Price”), with each Unit consisting of (i) one share of the
Issuer’s common stock (“Common Stock”), and (ii) one warrant representing the
right to purchase one share of Common Stock, exercisable for a period of five
years at an exercise price of $1.00 per whole share; and in the event the
Offering is oversubscribed, the Issuer may, in its discretion, sell up to
1,000,000 additional Units (the “Over-Allotment”) at the same purchase price per
Unit;




WHEREAS, the Offering is being made on a best efforts 5,000,000 Units
($2,500,000) minimum basis (the “Minimum Amount”) and a 7,000,000 Units
($3,500,000) maximum basis until the Maximum Amount is reached, to “accredited
investors” in accordance with Rule 506 of Regulation D under the Securities Act,
as amended (the “Securities Act”), and/or to “non-U.S. Persons” in accordance
with Rule 903 of Regulation S under the Securities Act;




WHEREAS, Units will be offered through October 31, 2013 (the “Initial Offering
Period”), which period may be extended, up to an additional 60 days, at the
mutual discretion of the Issuer and the Depositor (this additional period and
the Initial Offering Period shall be referred to as the “Offering Period”);  




WHEREAS, the initial closing of the Offering (the “Initial Closing”) is
conditioned on the receipt of acceptable subscriptions by the Issuer and the
satisfaction of other closing conditions (collectively, the “Initial Closing
Conditions”);




WHEREAS, after the Initial Closing, the Issuer and the Depositor may mutually
agree to continue the Offering until the Maximum Amount, including the
Over-Allotment, has been reached or the end of the Offering Period, whichever is
earlier, and subsequent closings (each, a “Subsequent Closing”) may take place
on an intermittent basis, as deemed practical by the Issuer and the Depositor,
conditioned on the receipt of acceptable subscriptions (this requirement for the
receipt of acceptable subscriptions, together with certain other conditions to
closing, are collectively referred to as the “Subsequent Closing Conditions”);




WHEREAS, the subscribers in the Offering (the “Subscribers”), in connection with
their intent to purchase Units in the Offering, shall execute and deliver
Subscription Agreements and certain related documents memorializing the
Subscribers’ agreements to purchase and the Issuer’s agreement to sell the
number of Units set forth therein at the Purchase Price;




WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and




WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.




NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:




1.

Appointment.  The Issuer and Depositor hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein.





--------------------------------------------------------------------------------




2.

Escrow Fund.  On or before the Initial Closing, or on or before any Subsequent
Closing with respect to Units sold after the Initial Closing, each Subscriber
shall have delivered to the Escrow Agent the full Purchase Price for the number
of Units subscribed for by such Subscriber by check sent to the Escrow Agent at
its address set forth on Schedule 1 or by wire transfer of immediately available
funds pursuant to the wire transfer instructions set forth on Schedule 2 hereto,
to the account of the Escrow Agent referenced on Schedule 2 hereto.  All funds
received from the Subscribers in connection with the sale of Units in the
Offering shall be deposited with the Escrow Agent (the “Escrow Deposit”).  The
Escrow Agent shall hold the Escrow Deposit and, subject to the terms and
conditions hereof, shall invest and reinvest the Escrow Deposit and the proceeds
thereof (the “Escrow Fund”) as directed in Section 3.




3.

Investment of Escrow Fund.  During the term of this Escrow Agreement, the Escrow
Fund shall be invested and reinvested by the Escrow Agent in the investment
indicated on Schedule 1 or such other investments as shall be directed in
writing by the Issuer and the Depositor and as shall be acceptable to the Escrow
Agent.  All investment orders involving U.S. Treasury obligations, commercial
paper and other direct investments may be executed through broker-dealers
selected by the Escrow Agent. Periodic statements will be provided to the Issuer
and the Depositor reflecting transactions executed on behalf of the Escrow Fund.
 The Issuer and the Depositor, upon written request, will receive a statement of
transaction details upon completion of any securities transaction in the Escrow
Fund without any additional cost.  The Escrow Agent shall have the right to
liquidate any investments held in order to provide funds necessary to make
required payments under this Escrow Agreement.  The Escrow Agent shall have no
liability for any loss sustained as a result of any investment in an investment
indicated on Schedule 1 or any investment made pursuant to the instructions of
the parties hereto or as a result of any liquidation of any investment prior to
its maturity or for the failure of the parties to give the Escrow Agent
instructions to invest or reinvest the Escrow Fund.  The Escrow Agent may earn
compensation in the form of short-term interest (“float”) on items like uncashed
distribution checks (from the date issued until the date cashed), funds that the
Escrow Agent is directed not to invest, deposits awaiting investment direction
or received too late to be invested overnight in previously directed
investments.




4.

Disposition and Termination.  The Depositor and the Issuer agree to notify the
Escrow Agent in writing of any subscription revocations and the Initial Closing
date of the Offering.  Additionally, subsequent to an Initial Closing, Depositor
and the Issuer agree to notify the Escrow Agent in writing of Subsequent Closing
dates, if any, and of the termination of the Offering.  Upon receipt of such
written notification(s), the following procedures will take place:




(i)

Release of Escrow Fund upon Initial Closing.  Prior to the Initial Closing, the
Issuer and the Depositor shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Issuer and the Depositor (“Instructions”), which Instructions shall provide the
day designated as the Initial Closing date, and acknowledge and agree that as of
the Initial Closing date the Initial Closing Conditions have been or will be
fully satisfied and shall specify the time and payment instructions, including
the address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer with respect to the Offering.
 The Escrow Agent shall, at the time and in accordance with the payment
instructions specified in the Instructions, deliver the Escrow Fund (without
interest).




(ii)

Release of Escrow Fund upon a Subsequent Closing.  Prior to a Subsequent
Closing, the Issuer and the Depositor shall deliver to the Escrow Agent
Instructions, which Instructions shall provide the day designated as the
Subsequent Closing date, and acknowledge and agree that as of the Subsequent
Closing date the Subsequent Closing Conditions have been or will be fully
satisfied and shall specify the time and payment instructions, including the
address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer.  The Escrow Agent shall, at
the time and in accordance with the payment instructions specified in the
Instructions, deliver the then Escrow Fund (without interest).





--------------------------------------------------------------------------------




(iii)

Return of Escrow Fund on Termination of Offering.  In the event that the Escrow
Agent shall have received written notice executed by a duly authorized executive
officer of each of the Issuer and the Depositor indicating that the Offering has
been terminated prior to the Initial Closing and designating a termination date,
the Escrow Agent shall return to each Subscriber, the Purchase Price (without
interest and deduction) delivered by such Subscriber to the Escrow Agent.  The
Issuer and the Depositor shall provide the Escrow Agent with time and payment
instructions, including the address and tax identification number of each payee,
for each Subscriber whose Purchase Price the Escrow Agent is to deliver pursuant
to this Section (but in no case shall the Escrow Agent deliver such Purchase
Price more than thirty (30) days following receipt by the Escrow Agent of such
delivery instructions).  




(iv)

Return of Escrow Fund on Rejection of Subscription.  In the event the Issuer
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Issuer
shall deliver written notice of such event to the Escrow Agent and the Depositor
which notice shall include the reason for such rejection and the time and
payment instructions, including the address and tax identification number of
each payee, for the return to such Subscriber of the Purchase Price delivered by
such Subscriber.  The Escrow Agent shall deliver such funds (without interest
and deduction) pursuant to such written notice.




(v)

Return of Escrow Fund on Revocation of Subscription.  In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Issuer and the Depositor indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Issuer and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent.  The Issuer and the Depositor shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than thirty (30) days following receipt by the Escrow
Agent of such delivery instructions).




(vi)

Delivery Pursuant to Court Order.  Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.




Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Issuer following
the Initial Closing, if there are to be no Subsequent Closings, (ii) following a
final Subsequent Closing, or (iii) to the Subscribers upon termination of the
Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Issuer and
the Depositor to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.





--------------------------------------------------------------------------------




5.

Escrow Agent.  The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied.  The Escrow Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Escrow Agreement.  The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.
 The Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document.  The Escrow Agent shall have
no duty to solicit any payments which may be due it or the Escrow Fund.  The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent’s gross negligence or willful misconduct was the primary
cause of any loss to the Issuer or Depositor.  The Escrow Agent may execute any
of its powers and perform any of its duties hereunder directly or through agents
or attorneys (and shall be liable only for the careful selection of any such
agent or attorney) and may consult with counsel, accountants and other skilled
persons to be selected and retained by it.  The Escrow Agent shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such counsel, accountants or other skilled persons.
 In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any party
hereto which, in its opinion, conflict with any of the provisions of this Escrow
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent jurisdiction.  Anything in this Escrow
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.




6.

Succession.  The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving 10 business days advance notice in writing of
such resignation to the other parties hereto specifying a date when such
resignation shall take effect.  The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement.
 Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated shall be the Escrow Agent under
this Escrow Agreement without further act.




7.

Fees.  The Issuer and the Depositor agree jointly and severally to (i) pay the
Escrow Agent upon the Initial Closing and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing shall be as described in Schedule 4 attached hereto,
and (ii) pay or reimburse the Escrow Agent upon request for all expenses,
disbursements and advances, including reasonable attorney’s fees and expenses,
incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow Agreement.
 The Escrow Agent is authorized to deduct such fees from the Escrow Fund at the
time of the Initial Closing without prior authorization from the Issuer or the
Depositor.  In the event that the Offering is terminated prior to an Initial
Closing, the Issuer and the Depositor agree to pay the Escrow Agent the Review
Fee and the Acceptance Fee as described in Schedule 4 hereto.




8.

Indemnity.  The Issuer and the Depositor shall jointly and severally indemnify,
defend and save harmless the Escrow Agent and its directors, officers, agents
and employees (the “indemnitees”) from all loss, liability or expense (including
the reasonable fees and expenses of in house or outside counsel) arising out of
or in connection with (i) the Escrow Agent’s execution and performance of this
Escrow Agreement, except in the case of any indemnitee to the extent that such
loss, liability or expense is due to the gross negligence or willful misconduct
of such indemnitee, or (ii) its following any instructions or other directions
from the Issuer or the Depositor, except to the extent that its following any
such instruction or direction is expressly forbidden by the terms hereof.  The
parties hereto acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Escrow
Agreement.





--------------------------------------------------------------------------------




9.

TINs.  The Issuer and the Depositor each represent that its correct TIN assigned
by the Internal Revenue Service or any other taxing authority is set forth in
Schedule 1.  All interest or other income earned under the Escrow Agreement, if
any, shall be allocated and/or paid as directed in a joint written direction of
the Issuer and the Depositor and reported by the recipient to the Internal
Revenue Service or any other taxing authority.  Notwithstanding such written
directions, the Escrow Agent shall report and, if required, withhold any taxes
as it determines may be required by any law or regulation in effect at the time
of the distribution.  In the absence of timely direction, all proceeds of the
Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 3.  In the event that any
earnings remain undistributed at the end of any calendar year, the Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Issuer and the Depositor.  In addition, the Escrow Agent shall withhold any
taxes it deems appropriate and shall remit such taxes to the appropriate
authorities.




10.

Notices.  All communications hereunder shall be in writing and shall be deemed
to be duly given and received:




(i)

upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

(ii)

on the next Business Day (as hereinafter defined) if sent by overnight courier;
or

(iii)

four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.




Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent.  In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.




11.

Security Procedures.  In the event funds transfer instructions are given (other
than in writing at the time of execution of this Escrow Agreement), whether in
writing, by telecopier or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule 3 hereto, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated.
 The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent
and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Issuer or the
Depositor to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii)
an intermediary bank.  The Escrow Agent may apply any of the escrowed funds for
any payment order it executes using any such identifying number, even where its
use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated.  The parties to this Escrow Agreement acknowledge that these
security procedures are commercially reasonable.




12.

Miscellaneous.  The provisions of this Escrow Agreement may be waived, altered,
amended or supplemented, in whole or in part, only by a writing signed by all of
the parties hereto.  Neither this Escrow Agreement nor any right or interest
hereunder may be assigned in whole or in part by any party, except as provided
in Section 6, without the prior consent of the other parties, which consent
shall not be unreasonably withheld.  This Escrow Agreement shall be governed by
and construed under the laws of the State of Delaware.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any other manner permitted by applicable law and consents to the jurisdiction
of the courts located in the State of Delaware.  The parties further hereby
waive any right to a trial by jury with respect to any lawsuit or judicial
proceeding arising or relating to this Escrow Agreement.  No party to this
Escrow Agreement is liable to any other party for losses due to, or if it is
unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control.  This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.




[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Subscription Escrow
Agreement as of the date set forth in Schedule 1.




CSC Trust Company of Delaware

as Escrow Agent




By: /s/ Alan R. Halpern

Name:  Alan R. Halpern

Title:  Vice President




ISSUER

SYMBID CORP.




By: /s/ Noah Levinson

Name:  Noah Levinson

Title:  President




DEPOSITOR:

Gottbetter Capital Markets, LLC




By:/s/ Julio Marquez

Name:  Julio Marquez

Title:  President











--------------------------------------------------------------------------------

Schedule 1




Effective Date:

September 9, 2013




Name of Issuer:

Symbid Corp.




Issuer Notice Address:

c/o Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022




Issuer TIN:

45-2859440




With a copy to:

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Adam S. Gottbetter, Esq.




Name of Depositor:

Gottbetter Capital Markets, LLC




Depositor Notice Address:

488 Madison Avenue, 12th floor

New York, NY 10022




Depositor TIN:

26-1365612




Escrow Deposit:

$3,500,000 maximum deposit, in whole or in parts, plus any over-allotment




Investment:




[  ]

Goldman Sachs Financial Square Funds Prime Obligations Fund Service Shares (the
“Share Class”), an institutional money market mutual fund for which the Escrow
Agent serves as shareholder servicing agent and/or custodian or subcustodian.
 The parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services
CSC is providing to and the fees it receives from Goldman Sachs; (ii) consent to
the Escrow Agent’s receipt of these fees in return for providing shareholder
services for the Share Class; and (iii) acknowledge that the Escrow Agent has
provided on or before the date hereof a Goldman Sachs Financial Square Funds
Prime Obligations Fund Service Shares prospectus which discloses, among other
things, the various expenses of the Share Class and the fees to be received by
the Escrow Agent.  

[  ]

Such other investments as Issuer, Depositor and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the  Issuer and
the Depositor and accepted by the Escrow Agent.

[X]

The funds shall not be invested.




Escrow Agent notice address:




CSC Trust Company of Delaware

2711 Centerville Road

One Little Falls Centre

Wilmington, DE  19808

Attention:  Alan R. Halpern

Fax No.:  302-636-8666




Escrow Agent’s compensation:    See Appended Schedule 4.

















--------------------------------------------------------------------------------

Schedule 2




WIRE INSTRUCTIONS




PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

Account Name:  CSC Trust Company of Delaware

Account Number:  5605012373

FFC:  Symbid Corp.; 79-1948 [insert Subscriber’s name]




















--------------------------------------------------------------------------------

Schedule 3




Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions




If to Issuer:




Name

Telephone Number(s)




1.

Noah Levinson

212-400-6900

President and Chief Executive Officer




2.

Adam S. Gottbetter

212-400-6900

Counsel




If to Depositor:




Name

Telephone Number




Gottbetter Capital Markets, LLC




1.

Julio A. Marquez

212.400.6990




2.

Barbara J. Glenns

212.689.6153




Telephone call-backs may be made to the Issuer and each of the Depositors if
joint instructions are required pursuant to this Escrow Agreement.























--------------------------------------------------------------------------------

Schedule 4




REVIEW FEE:




For initial examination of the Escrow Agreement and all supporting documents.
 This is a one-time fee payable upon execution of the agreement.




$500.00




ACCEPTANCE FEE:




For initial services associated with establishing the Escrow Account.  This is a
one-time fee payable upon execution of the agreement.




$500.00




ANNUAL ADMINISTRATION FEE:




An annual charge or any portion of a 12-month period thereof.  This fee is
payable 45 days after the opening of the Escrow Account or prior to the final
disbursement of the Escrow Fund, whichever event occurs first, and in advance of
the annual anniversary date thereafter.  This charge is not prorated for the
first year.  There is an additional annual charge of $250.00/subaccount opened.




$1,500.00




TRANSACTION FEES:




Wire transfer of fund: $35.00/domestic wire initiated; $50.00/international wire
initiated

Checks Cut: $10.00/check cut

Securities Purchase (Buy and Sell): $50.00/transaction

Returned Check: $30.00/returned item




Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.















